PROSPECTUS O'CONNOR FUND OF FUNDS:LONG/SHORT STRATEGIES LLC Limited Liability Company Interests Investment Objective.O'Connor Fund of Funds:Long/Short Strategies LLC (formerly, UBS M2 Fund, L.L.C.) (the "Fund") is a limited liability company registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund's investment objective is to seek capital appreciation over the long term. The Fund commenced operations on February 1, 2003 and, as of March 31, 2011, had net assets of approximately $503 million. (continued on following page) Investing in the Fund’s limited liability company interests (the “Interests”) involves a high degree of risk.See “Risk Factors” beginning on page 18. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount $ Sales Load(1) $ Proceeds to the Fund $ (1)Generally, the stated minimum initial investment in the Fund is Interests with an initial value of at least $50,000, which minimum may be reduced for certain investors, but not below $25,000.Investors purchasing Interests may be charged a sales load of up to 2% of the investor's capital contribution.Purchasers of Interests in conjunction with certain fixed or "wrap" fee programs, or employees or directors of the Adviser and its affiliates, and members of their immediate families, and, in the sole discretion of the Adviser, attorneys or other professional advisers engaged on behalf of the Fund,may not be charged a sales load.See "Plan of Distribution." (2)The Fund paid offering expenses of approximately $86,000 from the proceeds of this offering. UBS Financial Services Inc. ("UBS Financial Services"), the principal underwriter of the Fund's Interests, will distribute the Interests on a best efforts basis, subject to various conditions.The Fund also may distribute Interests through other brokers or dealers.The Fund will sell Interests only to Qualified Investors (as defined herein).Once a prospective investor's order is received, a confirmation will be sent to the investor.Thereafter, the investor's brokerage account will be debited for the purchase amount, which will be deposited into an escrow account set up at PNC Bank, National Association for the benefit of the investors.See "Plan of Distribution." UBS Financial Services Inc. May 1, 2011 Investment Portfolio.The Fund’s investment objective is to seek capital appreciation over the long term.The Fund is commonly referred to as a “fund of funds” and seeks to achieve its objective by deploying its assets among a select group of portfolio managers (“Investment Managers”) who primarily employ long/short equity strategies, including those involving foreign issuers.At any given time, the Fund may be invested, to a lesser extent, in Investment Managers who employ other strategies described herein.Investment Managers generally conduct their investment programs through unregistered investment vehicles that have investors, other than the Fund, and in other registered investment companies (collectively, the “Investment Funds”).The Fund currently intends to invest its assets primarily in Investment Funds.The Fund has been designed to afford the Adviser flexibility to deploy assets in investment strategies it deems appropriate under prevailing economic and market conditions.The Adviser may add different investment strategies at its discretion.See “Risk Factors” and “Investment Objective and Principal Strategies.” Investment Adviser.The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC, successor to UBS Fund Advisor, L.L.C. (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator"). Restrictions on Transfer; No Trading Market.The Fund’s Interests are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity is provided through semi-annual tender offers.See “Redemptions, Repurchases of Interests and Transfers.” Repurchases of Interests.To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Interests pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests from investors twice each year, near mid-year and year-end.The Fund’s Limited Liability Company Agreement (the “LLC Agreement”) provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund, has not been repurchased within a period of two years of such request.See “Redemptions, Repurchases of Interests and Transfers—Repurchases of Interests.” Investment Management Fee and Administrator Fee. The Adviser provides investment advisory services to the Fund pursuant to an Investment Management Agreement. The Administrator provides certain other administrative services to the Fund including, among other things, providing office space and other support services to the Fund, pursuant to an Administration Agreement. Under the Investment Management Agreement and the Administration Agreement, the Fund pays the Adviser and Administrator monthly fees at the aggregate annual rate of 1.75% of the Fund's net assets, excluding assets attributable to the Adviser's capital account and the Administrator's capital account (collectively, the "Fund Asset-Based Fees"). The Fund Asset-Based Fees are in addition to the asset-based fees (expected to range from 1% to 2%) and incentive allocations (expected to range from 16.5% to 25% of net profits) charged by the Investment Funds. See "Risk Factors." Investment Management Fee and Administrator Fee.The Adviser provides investment advisory services to the Fund pursuant to an Investment Management Agreement.The Administrator provides certain other administrative services to the Fund including, among other things, providing office space and other support services to the Fund, pursuant to an Administration Agreement.Under the Investment Management Agreement and the Administration Agreement, the Fund pays the Adviser and Administrator monthly fees at the aggregate annual rate of 1.75% of the Fund’s net assets, excluding assets attributable to the Adviser’s capital account and the Administrator’s capital account (collectively, the “Fund Asset-Based Fees”).The Fund Asset-Based Fees are in addition to the asset-based fees (expected to range from 1% to 2.5%) and incentive allocations (expected to range from 16.5% to 25% of net profits) charged by the Investment Funds.See “Risk Factors.” Investor Qualifications.Interests are offered only to investors who have a net worth (with their spouses) of more than $1,500,000 or who otherwise meet the standard for a Qualified Investor.Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in the Adviser's sole discretion, but not below $25,000.See "Investor Qualifications." This prospectus concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") datedMay 1, 2011, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Alternative and Quantitative Investments LLC, 677 Washington Boulevard, Stamford, Connecticut 06901, or by calling (888) 793-8637.The SAI is incorporated by reference into this prospectus in its entirety.The table of contents of the SAI appears on page 53 of this prospectus.In addition, you may request the Fund's annual and semi-annual reports and other information about the Fund or make investor inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov).The address of the SEC's website is provided solely for the information of prospective investors and is not intended to be an active link. Interests are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 15 PRIVACY NOTICE 17 RISK FACTORS 18 USE OF PROCEEDS 33 INVESTMENT OBJECTIVE AND PRINCIPAL STRATEGIES 34 MANAGEMENT OF THE FUND 38 INVESTOR QUALIFICATIONS 40 REDEMPTIONS, REPURCHASES OF INTERESTS AND TRANSFERS 41 CALCULATION OF NET ASSET VALUE 44 CAPITAL ACCOUNTS 46 TAXES 48 PLAN OF DISTRIBUTION 50 GENERAL INFORMATION 51 TABLE OF CONTENTS OF SAI 53 Appendix A A-1 Appendix B B-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus and in the Statement of Additional Information (the “SAI”). The Fund O'Connor Fund of Funds: Long/Short Strategies LLC (formerly, UBS M2 Fund, L.L.C.) (the "Fund") is a limited liability company organized as a non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the "Investment Company Act"). The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC, successor to UBS Fund Advisor, L.L.C. (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator"). The Fund commenced the public offering of limited liability company interests ("Interests") in February 2003, and the Fund has engaged in a continuous offering since that time. Interests are offered at net asset value, plus any applicable sales load. The Fund commenced operations on February 1, 2003 and, as of March 31, 2011, had net assets of approximately $503 million. See "General Information." Investment Objective and Principal Strategies The Fund's investment objective is to seek capital appreciation over the long term. The Fund is commonly referred to as a "fund of funds" and seeks to achieve its investment objective by deploying its assets among a select group of portfolio managers ("Investment Managers") who primarily employ long/short equity strategies, including those involving foreign issuers. The Fund also will invest in Investment Managers who employ other strategies described herein. The Fund has been designed to afford the Adviser flexibility to deploy assets in investment strategies it deems appropriate under prevailing economic and market conditions. Long/Short Strategies Long/short equity strategies involve long and short investing in equity securities that an Investment Manager believes are under- or over-valued. ● Long-biased investing generally involves buying a security expecting its price to increase. ● Short investing generally involves selling a security that the Investment Fund (defined herein) does not own (and has to borrow) expecting to profit from a decline in its price at a later date. Investment Managers generally do not seek to neutralize the amount of long and short positions (i.e., they will generally be net long or net short). Investment Managers may specialize in a particular industry or may diversify holdings across industries. Although the strategy is more common in U.S. markets, a growing number of Investment Managers invest globally. Investment Managers may invest in equity securities without limitation as to market capitalization. Investment Managers also may use leverage and may invest in derivatives and illiquid securities. There can be no assurance that an Investment Manager will engage in short sales. Additional Strategies The Adviser also may choose Investment Managers who employ other investment strategies (which are not the principal investment strategies of the Fund), including but not limited to the following: ● Relative value strategies involve the simultaneous purchase and sale of similar securities to exploit pricing differentials. Relative value strategies include convertible bond arbitrage, statistical arbitrage, pairs trading, fixed income arbitrage and closed-end fund arbitrage. ● Merger arbitrage/event driven strategies involve investments in securities of firms involved in mergers, acquisitions or other special situations, such as restructurings, liquidations or spin-offs, which alter a company's financial structure or operating strategy. Risk management and hedging techniques frequently are employed to protect the portfolio from deals that fail to materialize. ●
